Citation Nr: 1823008	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  13-33 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for right knee meniscus tear. 

2.  Entitlement to a rating in excess of 10 percent for benign positional vertigo. 

3.  Entitlement to a rating in excess of 10 percent for loss of skull.

4.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD), with anxiety disorder, obsessive compulsive disorder (OCD), and cognitive disorder. 

5.  Entitlement to a higher initial rating for traumatic brain injury (TBI) currently evaluated as noncompensable prior to September 23, 2015, and 40 percent from that date.

6.  Entitlement to an effective date earlier than October 26, 2012, for the separate rating for TBI. 

7.  Entitlement to an effective date earlier than October 26, 2012, for the increased (separate) rating of 30 percent for skull defect scar.


REPRESENTATION

Appellant represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to June 1969.  He served in the Republic of Vietnam, during the Vietnam Era, and is a recipient of the Purple Heart and Bronze Star Medals.

This case comes before the Board of Veterans' Appeals (Board) on appeal of March 2013 and May 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In a June 2015 decision, the Board, in pertinent part, remanded the case for further development.


FINDINGS OF FACT

1.  The Veteran's right knee meniscal tear has not been medically attributed to his service-connected back and/or foot disabilities.

2.  The Veteran's benign positional vertigo is manifested by dizziness, but not by occasional staggering.

3.  The Veteran's bone loss of skull is manifested by bone loss of less than a quarter in size.  

4.  For the entire period on appeal, the Veteran's PTSD with anxiety disorder, OCD, and cognitive disorder has resulted in difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships, which have resulted in occupational and social impairment with deficiencies in most areas.

5.  Prior to September 23, 2015, the record did not include the specific medical findings necessary to assign a compensable rating for residuals of TBI.

6.  From September 23, 2015, the Veteran's TBI manifests in one or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others, and equating to level 3 impairment but no higher; the other nine facets equate to a level of impairment less than 3. 

7.  VA received a claim for an increased rating for TBI residuals on October 26, 2012 and it is not factually ascertainable that this condition experienced an increase in disability during the prior year.  

8.  A rating decision dated in May 2001 denied a higher rating for service connected skull, loss of part of, scar.  The Veteran did not appeal that decision.  VA received a claim for an increased rating for TBI residuals on October 26, 2012.  Based on a subsequent VA examination, the RO granted a separate 30 percent rating for skull defect scar from October 26, 2012, and it is not factually ascertainable that this condition experienced an increase in disability during the prior year.  

9.  The evidence shows that the Veteran's service connected PTSD with anxiety disorder, OCD, and cognitive disorder alone has rendered him unable to secure or follow a substantially gainful occupation; separate from his psychiatric disability, the Veteran has additional service-connected disabilities independently ratable at 60 percent or more disabling.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right knee meniscal tear have not been met.  38 U.S.C §§ 1101, 1110, 5107 (2012); 38 C.F.R. § 3.310 (2017).

2.  The criteria for an evaluation in excess of 10 percent for benign positional vertigo have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 4.87, Diagnostic Code 6204 (2017).

3.  The criteria for an evaluation in excess of 10 percent for bone loss of the skull have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.73, Diagnostic Code 5296 (2017).

4.  The criteria for an evaluation of 70 percent for PTSD with anxiety disorder, OCD, and cognitive disorder for the entire period on appeal have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.125 Diagnostic Code 9411 (2017).

5.  The criteria for an initial compensable rating for residuals of a TBI have not been met prior to September 23, 2015.  38 U.S.C. § 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.1-4.16, 4.124a, Diagnostic Code 8045 (2017).

6.  The criteria for an initial 70 percent rating, but no higher, for residuals of a TBI have been met from September 23, 2015.  38 U.S.C. § 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.1-4.16, 4.124a, Diagnostic Code 8045 (2017).

7.  The criteria for a rating in excess of 70 percent for residuals of a TBI have not been met.  38 U.S.C. § 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.1-4.16, 4.124a, Diagnostic Code 8045 (2017).

8.  The criteria for an effective date prior to October 26, 2012 for the grant of the separate rating for TBI have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

9.  The criteria for an effective date prior to October 26, 2012 for the grant of a separate 30 percent rating for skull defect scar have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

10.  The criteria for special monthly compensation at the housebound rate have been met.  38 U.S.C. §§ 1114 (s), 5107 (2012); 38 C.F.R. §§ 3.102, 3.350 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159 (b).  The Veteran was provided all required notice in letters mailed in December 2012 and January 2013.

VA's duty to assist has also been satisfied.  All pertinent available service treatment records and post-service medical evidence identified by the Veteran have been obtained.  The Veteran was afforded appropriate VA examinations in January 2013, May 2014, August 2015, September 2015, and January 2016 to address the severity of his service-connected disabilities.  A September 2015 VA examination addressed the claim for service connection for right knee meniscus tear.  

The Board finds there has been substantial compliance with its June 2015 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (a)

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310 (b).

The Veteran contends that service connection is warranted for right knee meniscus tear.  Specifically, he contends that this disability resulted from a fall in 2013 which was precipitated by his service-connected bilateral foot and back disabilities.  

In this regard, the Board notes that service connection for a right knee disability was denied in an October 2001 rating decision that is now final.  However, the current claim is a new claim for service connection for meniscus tear as secondary to service connected back and feet disabilities.

The record shows that the Veteran apparently sustained a right knee meniscal tear in September 2013.  A VA emergency room record indicates that his right knee "gave out" that morning.  On a November 2013 private treatment record, the Veteran reported that he had a "history of low back pain and wears bilateral ankle braces.  He also wears bilateral orthotic inserts and he feels like the insert he was wearing that day contributed to his knee twisting and giving out on him causes [sic] meniscus tear."  The Veteran underwent a right knee arthroscopic meniscectomy in December 2013.  

The Veteran underwent a VA knee examination in May 2014.  During his examination, the Veteran was noted to have a medial meniscus tear.  The examiner, however, determined the disability was the result of a 1984 work injury, as the Veteran reported experiencing a popping at that time.  A review of the Veteran's 1984 medical records shows he sustained an anterior cruciate ligament (ACL) injury of his knee at that time.  There is no evidence from those records showing the Veteran sustained damage of his meniscus.  

A VA examination was conducted in September 2015 by a VA physician pursuant to the Board's remand.  The examiner noted that:

[The Veteran] states his current right knee pain started in 2013 with onset of severe pain which necessitated an ER visit.  He had persistent severe pain and "I could hardly get around" and repeatedly sought medical attention and eventually had an MRI performed which confirmed meniscus injury.  He then underwent right knee arthroscopy with partial medial meniscus resection...

[The Veteran's] history indicated that a new and significant knee condition arose more recently (see medical records of 2013).  If this were caused by his service connected musculoskeletal conditions (feet and back) one would expect there to be similar problems developing with the left knee.  One would also expect to find abnormal gait and mechanics caused by back and/or feet placing abnormal stress on the right knee, and this is not the case.  Likewise, fall due to service connected feet/back/head injury was not found as the likely cause or aggravation of his right knee condition (this appears more chronic and degenerative in nature).  Based on today's exam and review of current evidence it therefore appears less likely than not that the Veteran's current right knee condition is etiologically related to service or proximately caused or aggravated/permanently worsened by other [service connected] conditions or related fall.

The medical evidence confirms that the Veteran suffered a right knee meniscal tear in 2013.  Thus, the dispositive issue in this case is whether there is a nexus between this disability and a service-connected disability.  

The Veteran is certainly competent to report the onset, nature, and severity of his right knee symptoms.  He believes that the right knee meniscal tear resulted from his service connected disability back and/or feet disabilities.  However, as a layman without the appropriate medical training and expertise, the Veteran is not competent to provide an opinion on a complex medical matter such as the etiology of the right knee meniscal disability.  See Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Board finds that service connection for right knee meniscal tear is not warranted.  In reaching this conclusion, the Board finds that the most probative medical evidence of record establishes that the Veteran's right knee meniscal tear was neither caused nor aggravated by his service connected back and foot disabilities.  The VA physician in September 2015 opined that it was less likely than not that the Veteran's right meniscal tear was caused or aggravated by a service connected disability.

The Board finds that the September 2015 VA physician's explanation that is highly probative and persuasive as to the issue of causal nexus in this case.  He pointed out that if the Veteran's right knee meniscal tear were caused by his service connected musculoskeletal conditions (feet and back) one would expect there to be similar problems developing with the left knee; that one would also expect to find abnormal gait and mechanics caused by back and/or feet placing abnormal stress on the right knee, which was not the case; and that the right knee condition appeared to be chronic and degenerative in nature as opposed to fall-related.  

The VA examiner, a physician, was fully informed of the pertinent factual premises of the case from a review of the claims file and consideration of the Veteran's medical history.  The physician reviewed and discussed the Veteran's medical history.  His opinion is supported by a fully articulated, well-reasoned analysis and is consistent with other objective evidence of record.  See Nieves-Rodriguez, 22 Vet. App. 295.

In sum, the preponderance of the evidence is against finding that the Veteran's right knee meniscal tear is etiologically related to a service-connected disability.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107 (b).  Accordingly, the claim for service connection is denied.

Increased Ratings

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1. 

Where a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Vertigo

The Veteran's benign positional vertigo has been evaluated as 10 percent disabling pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6204 for peripheral vestibular disorder throughout the appeals period.  Under these criteria, a 10 percent rating is warranted on evidence of peripheral vestibular disorders with occasional dizziness.  A 30 percent evaluation will be assigned with dizziness and occasional staggering.  38 C.F.R. § 4.87, Diagnostic Code 6204.

On VA examination in February 2013, the examiner failed to complete the disability questionnaire.  The Veteran was diagnosed with benign positional vertigo; however, the examiner did not complete the portion of the questionnaire that discussed the frequency or severity of the disability.  

On VA examination in September 2015, the Veteran reported "dizziness which he described as feeling imbalance, nausea, and sometimes with vomiting."  The Veteran reported that these episodes occur about weekly although this can change.  "His episodes of dizziness are triggered by being under emotional stress, uneven ground, bending over.  Episodes last 30 minutes to several hours."  The Veteran complained of "recent episodes of lightheadedness requiring him to sit."  He reported that he "has fallen because of his imbalance but states it has been some time since he fell.  He relies on a cane for walking but prefers using a large walking stick that he states does not fit in his car and people tease or jest him when he takes it out."  On examination, the Veteran's gait was "unsteady: Walks with good posture and coordinated movement but relies on a cane for security, balance, and to relieve pressure on bad knee."  Romberg test was abnormal or positive for unsteadiness. 

The examiner stated that: 

Although he complains of significant effects on his quality of life from his dizziness, nausea, and imbalance, I cannot find evidence in the past or current records that indicate these complaints are secondary to peripheral vestibular disorder and this is consistent with the VNG testing, our current gold-standard for such diagnoses.  Note has been taken of his history of BPPV [benign paroxysmal positional vertigo] diagnosed at private hospital in 2007.  His current symptoms are not characteristic of this condition.  Also, BPPV in 2007 is unlikely to be causally linked to his injury in 1969 without a history of intervening symptomatology consistent with BPPV diagnosis.  Although he deferred Dix-Hallpike testing on exam, given previous examinations by other clinicians and above VNG results, BPPV as the diagnosis to explain his ongoing symptoms is unlikely.  Dix-Hallpike was performed along with his most recent VNG and was negative and therefore not indicative of BPPV although the examiner there did note the possibility of BPPV being intermittently present although this would be very unlikely to account for his symptoms as he relates them.  Finally, I opine that further repeat examinations for severity of vestibular disorders is unlikely to be beneficial or revealing given the depth of testing and repeat testing already performed without evidence of vestibular disorder.

The Board recognizes the Veteran continues to report episodes of dizziness.  The September 2015 VA examination showed such episodes are not attributable to the service connected vertigo.  Further, while the Veteran has reported problems with balance and steadiness, the VA examiner indicated that the Veteran walked with good posture and coordinated movement but relies on a cane for security, balance, and to relieve pressure on bad knee.  Again, the Veteran's complaint related to unsteadiness was not attributed to the service connected vertigo, which the examiner noted was not supported by objective testing.  Thus, there is no basis to conclude that the Veteran has occasional staggering attributable to benign positional vertigo as contemplated for a higher rating.  38 C.F.R. § 4.87, Diagnostic Code 6204.

The evidence supporting the Veteran's claim for a higher rating includes his statements regarding the severity of his vertigo.  The Board acknowledges that the Veteran is competent to report symptoms he experiences, such as dizziness, and the Board finds him to be credible in this regard.  However, the Veteran is not competent to provide an opinion requiring medical knowledge or a clinical examination by a medical professional, such as an opinion addressing whether a service-connected disability satisfies specific rating criteria.  As a result, his assertions cannot constitute competent medical evidence that his benign positional vertigo has increased in severity, so as to warrant a higher evaluation.  The objective findings and the opinion of the September 2015 VA examiner do not support such a conclusion.  As such, the Board: concludes that the medical findings on examination are of greater probative value than his allegations regarding the severity of the residuals of vertigo.

Loss of Skull

The Veteran contends that an initial disability rating in excess of 10 percent is warranted for his service-connected bone loss of skull.

The loss of part of the skull is rated under Diagnostic Code 5296, which provides that where part of "both inner and outer tables" are lost and there is a brain hernia, meaning that the brain matter presses out through the skull defect, an 80 percent evaluation is assigned.  Here, there is no allegation or clinical finding that any brain hernia occurred at any time, and so this provision is not applicable.

When there is no brain hernia, a 10 percent evaluation is assigned for areas smaller than the size of a 25 cent piece, or quarter, which measures 0.716 in2 or 4.619 cm2.  If the lost area is larger in size than a 50 cent piece (1.140 in2 or 7.355 cm2), a 50 percent evaluation is assigned.  For losses in between the two sizes, a 30 percent evaluation is assigned.  38 C.F.R. § 4.71a, Code 5296.

A November 2015 VA examination addendum noted that the Veteran's "bone loss of skull - Area lost is smaller than an American quarter (<4.619 cm2)."

Such bone loss is less than necessary for a disability rating in excess of 10 percent, as it is less than the size of a quarter (0.716 in2 or 4.619 cm2) and higher rating evaluations require bone loss of greater size.  The record is silent as to any brain hernia.  As such, the evidence does not support finding that a disability rating in excess of 10 percent is warranted for his service-connected bone loss of the skull.

PTSD

The Veteran contends that his service connected PTSD with anxiety disorder, obsessive compulsive disorder, and cognitive disorder warrants a rating in excess of the 50 percent that has been assigned throughout the appeals period.  Service connection for this psychiatric disability has been in effect, with a 50 percent rating assigned, since July 1998.  The current claim for an increased rating was filed in October 2012.

The Veteran's PTSD has been evaluated as 50 percent disabling under the General Rating Formula for Mental Disorders.  Id.  That rating is warranted when PTSD is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

The next higher disability rating of 70 percent is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The evidence considered in determining the level of impairment for psychiatric disorders under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the rating code.  Disability ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the evidence considered in determining the level of impairment from psychiatric disorder under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).

VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.  Mittleider v. West, 11 Vet. App. 181 (1998). 

A VA psychiatric examination in January 2013 resulted in the examiner stating that "the Veteran presents with a demeanor, and in such a manner of introducing history to substantiate his case for increased mental disorder/PTSD.  The Veteran's level of contradiction in presentation, history, invalidate this evaluation."

Another VA examination was conducted in February 2013.  The examiner noted that the symptoms related to the Cognitive Disorder, NOS are complaints of mild memory loss, concentration and attention, but without objective evidence on testing.  The symptoms related to the PTSD are difficulty in dealing with people, feeling of estrangement from others, avoidance of talking about stressors, and feeling of anxiety, and startling easily.  The examiner further stated that "no mental disorder symptoms are attributable to the Veteran's TBI.  The Cognitive Disorder NOS mental conditions are related to emotional factors, not the TBI, and are inseparably intertwined with the PTSD."  The examiner noted that the Veteran had been married for over 30 years and they did not have any children.  The Veteran had limited contact with his family, and limited social relationships.  The Veteran had retired from the Union Pacific Railroad in 1998 after he had a back injury that led to Workman's Compensation.  "He had worked there for many years.  He has not worked since."  The examiner noted anxiety, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  

On a September 2015 VA psychiatric examination, the examiner diagnosed PTSD and cognitive disorder NOS.  The examiner stated that the symptoms related to the Cognitive Disorder are mild memory loss, concentration, and attention.  The examiner also noted that the Veteran had a history of TBI.  With respect to the Veteran's symptoms, the examiner noted "neurobehavioral effects from TBI; rest belong to PTSD."  The examiner stated that stated that the Veteran's "level of occupational and social impairment with regards to all mental diagnoses" was occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner then stated that, with respect to which portion of the indicated level of occupational and social impairment is attributable to each diagnosis: "PTSD - 50%; TBI 50 %."  

The examiner noted that "there are no changes to his social, marital and [family history] since last exam [in February 2013].  The Veteran married to his wife for last 43 years.  They have no children.  Relevant Occupational and Educational history: No changes.  He is retired."  The examiner endorsed the following symptoms as related to the Veteran's PTSD:  Depressed mood; suspiciousness; panic attacks more than once a week; mild memory loss, such as forgetting names, directions or recent events; impaired judgment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; and inability to establish and maintain effective relationships.  

On examination, the Veteran displayed intermittent eye contact.  His speech was mostly spontaneous.  He paused a few times to put his thoughts together, and he also looked at his wife to get an answer.  Thought process was logical for the most part, but sometimes was slightly off track and required redirection.  His thought content was negative for psychosis.  His mood was irritable, angry and depressed.  The Veteran's affect was mostly congruent to his mood.  He denied any suicidal or homicidal ideation and he was oriented x 3.  To posed questions, his long and short term memory appeared intact.  He was able to recall 3/3 immediately, but zero after 5 minutes (he did try very hard to get the answers).  His serial 7s stopped at 82, but he was able to spell "torch" forwards and backwards.  His general knowledge related to the recent news was average.  He had fair insight and judgment.

In January 2016, the same VA psychiatrist who conducted the September 2015 examination stated that "without going into speculation, it would be difficult to determine what portions of disability related to PTSD vs. TBI.  I opine they contributing to his impairment equally (50% each)."

After reviewing the record, the Board finds that there is competent and credible evidence that the Veteran's PTSD results in occupational and social impairment, with deficiencies in most areas, approximating a 70 percent rating pursuant to Diagnostic Code 9411.  38 C.F.R. §§ 4.3, 4.130.  This conclusion is supported by the September 2015 VA examiner's finding that the Veteran suffered from difficulty in adapting to stressful circumstances including work or a worklike setting, and an inability to establish and maintain effective relationships.  The examiner further noted that the Veteran's symptoms had not changed since the 2013 examination.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

The September 2015 examiner stated that, with respect to which portion of the indicated level of occupational and social impairment is attributable to each diagnosis: "PTSD - 50%; TBI 50 %."  However, the examiner further stated in January 2016 that "without going into speculation, it would be difficult to determine what portions of disability related to PTSD vs. TBI.  I opine they contributing to his impairment equally (50% each)."  The Board finds these statements to be an insufficient basis upon which to attempt to parse which psychiatric symptoms are attributable to other than the service connected psychiatric disability, characterized as PTSD with anxiety disorder, OCD, and cognitive disorder.  Accordingly, the 70 percent rating for that disability is appropriate for the appeals period.

A higher 100 percent rating is warranted where there is total occupational and social impairment; however, the Board finds that the Veteran's symptoms have not shown to result in such impairment.  The Veteran is noted to be retired, and no examiner has stated that he cannot work due to his service connected psychiatric disability.  The Veteran has been married for decades.  At no point during the course of the appeal did the Veteran demonstrate deficiencies in speech content, thought content, or hygiene.  Based on these findings, the Board finds that, even when reasonable doubt is resolved in his favor, the Veteran's PTSD does not approximate total occupational and social impairment.  38 C.F.R. §§4.3, 4.130.  Therefore, a higher 100 percent schedular rating is not appropriate.

TBI

The current claim for increased rating for TBI arises from an October 2012 claim.  The Veteran's TBI have been rated as noncompensable during the appeals period prior to September 23, 2015, and 40 percent disabling from that date.

Residuals of a TBI are evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8045.  They are rated in proportion to the impairment of motor, sensory, or mental function.  38 C.F.R. § 4.124a.

Under DC 8045, there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, DC 8045.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id.

Evaluate emotional/behavioral dysfunction under §4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  38 C.F.R. § 4.124a, DC 8045.

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id.

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under §4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  38 C.F.R. § 4.124a, DC 8045.

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  Id.

Evaluation of Cognitive Impairment and Subjective Symptoms requires consideration of the table "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified", which contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100 percent evaluation if "total" is the level of evaluation for one or more facets.  Id.

If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.  Id.

For the facet memory, attention, concentration, executive functions, a "0" level of impairment is assigned with no complaints of impairment. A "1" level is assigned with complaint of mild memory loss (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, finding words or often misplacing items), attention, concentration or executive functions, but without objective evidence on testing.  A "2" level is assigned with objective evidence on testing of mild impairment.  A "3" level is assigned with objective evidence on testing of moderate impairment.  A "total" level is assigned with objective evidence on testing of severe impairment.

For the facet judgment, a "0" level of impairment is assigned for normal judgment. A "1" level is assigned with mildly impaired judgment; for complex or unfamiliar decisions, occasionally unable to identify, understand and weigh the alternatives, understand the consequences of choices, and make a reasonable decision. A "2" level is assigned with moderately impaired judgment; for complex or unfamiliar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, although has little difficulty with simple decisions. A "3" level is assigned with moderately severely impaired judgment; for even routine and familiar decisions, occasionally unable to identify, understand, weigh the alternatives, and make a reasonable decision. A "total" level is assigned with severely impaired judgment; for even routine and familiar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision; for example, unable to determine appropriate clothing for current weather conditions or judge when to avoid dangerous situations and activities.

For the facet social interaction, a "0" level of impairment is assigned when social interaction is routinely appropriate.  A "1" level is assigned when social interaction is occasionally inappropriate.  A "2" level is assigned when social interaction is frequently inappropriate.  A "3" level of impairment is assigned when social interaction is inappropriate most or all of the time.

For the facet orientation, a "0" level of impairment is assigned when always oriented to person, time, place and situation.  A "1" level is assigned when occasionally disoriented to one of the four aspects of orientation.  A "2" level is assigned when occasionally disoriented to one of the four aspects of orientation or often disoriented to one aspect of orientation.  A "3" level is assigned when often disoriented to two or more of the four aspects of orientation.  A "total" level is assigned when constantly disoriented to two or more of the four aspects of orientation.

For the facet motor activity, (with intact motor and sensory system) a "0" level of impairment is assigned for normal motor activity.  A "1" level is assigned for motor activity that is normal most of the time but mildly slowed at times due to apraxia (inability to perform previously-learned motor activities despite normal motor function).  A "2" level is assigned for motor activity mildly decreased or with moderate slowing due to apraxia.  A "3" level is assigned for motor activity moderately decreased due to apraxia.  A "total" level is assigned for motor activity severely decreased due to apraxia.

For the facet visual spatial orientation, a "0" level of impairment is assigned when normal.  A "1" level is assigned when mildly impaired: occasionally gets lost in unfamiliar surroundings; has difficulty reading maps or following directions; is able to use assistive devices such as GPS (global positioning system).  A "2" level is assigned when moderately impaired: usually gets lost in unfamiliar surroundings; has difficulty reading maps, following directions and judging distance; has difficulty using assistive devices such as GPS.  A "3" level is assigned when moderately severely impaired: gets lost even in familiar surroundings; unable to use assistive devices such as GPS.  A "total" level is assigned when severely impaired: may be unable to touch or name own body parts when asked by the examiner, identify the relative position in space of two different objects, or find the way from one room to another in a familiar environment.

For the facet subjective symptoms, a "0" level of impairment is assigned for subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family of other close relationships (examples are mild or occasional headaches or mild anxiety).  A "1" level is assigned with three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family of other close relationships (examples of findings that might be seen at this level of impairment are intermittent dizziness, daily mild-to-moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light).  A "2" level is assigned with three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or, work, family of other close relationships (examples of findings that might be seen at this level of impairment are marked fatigability, blurred or double vision, headaches requiring rest periods during most days).

For the facet neurobehavioral effects, a "0" level of impairment is assigned for one or more neurobehavioral effects that do not interfere with workplace interaction or social interaction. Examples of neurobehavioral effects are: irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability.  Any of these effects may range from slight to severe, although verbal and physical aggression are more likely to have a more serious impact on workplace interaction and social interaction than some other effects.  A "1" level is assigned with one or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them.  A "2" level is assigned with one or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them.  A "3" level is assigned with one or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others. 

For the facet communication, a "0" level of impairment is assigned when able to communicate by spoken or written language (expressive communication) and to comprehend spoken and written language.  A "1" level is assigned when comprehension or expression, or both, of either spoken or written language is only occasionally impaired; can communicate complex ideas.  A "2" level is assigned with inability to communicate either by spoken language, written language, or both, more than occasionally but less than half the time, or to comprehend spoken language, written language, or both, more than occasionally but less than half the time; can generally communicate complex ideas.  A "3" level is assigned with inability to communicate either by spoken language, written language, or both, at least half the time but not all the time, or to comprehend spoken language, written language, or both, at least half the time but not all the time; may rely on gestures or other alternative modes of communication; able to communicate basic needs.  A "total" level is assigned for complete inability to communicate either by spoken language, written language, or both, or to comprehend spoken language, written language, or both; unable to communicate basic needs.

For the facet consciousness, a "total" level of impairment is assigned for persistently altered state of consciousness, such as vegetative state, minimally responsive state, and coma. 

DC 8045 also contains five notes.  38 C.F.R. § 4.124a, DC 8045, Notes (1)-(5).

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under DC 8045.

Note (5): A veteran whose residuals of TBI are rated under a version of § 4.124a, DC 8045, in effect before October 23, 2008 may request review under DC 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under DC 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such a review, VA will apply 38 C.F.R. § 3.144, if applicable.

The Board notes that the Veteran's TBI stems from an injury in Vietnam in 1969 when he was wounded in the head with shrapnel from a land mine.  Service connection is in effect for other disabilities resulting from this injury, including skull, loss of part; skull defect scar; essential tremor of the right upper extremity; tinnitus, post-traumatic headaches; and benign positional vertigo.  These disabilities are separately rated.  Further, the Veteran's service connected PTSD with anxiety disorder, obsessive compulsive disorder, and cognitive disorder, has been assigned a rating of 70 percent, as noted above.

During a VA TBI examination in January 2013, the examiner failed to provide critical evaluative information; specifically, the 10 facets of cognitive impairment and other residuals of TBI. 

On an August 2015 neuropsychological assessment in conjunction with the Veteran's TBI claim, the examiner stated that the Veteran was exhibiting "purposeful irritable and angry behavior; and motivation to present himself in the most negative light possible.  The Veteran appears to be intentionally bantering, combative and does so in attempt to prove this is how people with traumatic brain injuries function; this is what he told me that why he acts the way he does today in our evaluation."  The examiner noted that the Veteran "presents himself as such for this exam is consistent with feigning, contrivance, and or blatant malingering for the purposes of compensation seeking."  

On VA psychiatric examination in September 2015, the examiner noted, for the TBI facet: 

Memory, attention, concentration, executive functions: mild impairment

Judgment: no impairment

Social interaction: occasionally inappropriate

Orientation: oriented x 3

Motor activity (with intact motor and sensory system): normal

Visual spatial orientation: normal

Neurobehavioral effects: has moderately to severe irritability, belligerence, and verbal aggression affected interactions with others. 

Communication: no impairment

Consciousness: normal

The psychiatric examiner stated that, with respect to the Veteran's symptoms, "neurobehavioral effects from TBI; rest belong to PTSD."  

On VA examination conducted September 23, 2015, the examiner noted that the Veteran "suffered a traumatic injury due to shrapnel in Vietnam due to landmine explosion and required a right frontal craniotomy in service.  He has known residual right frontal post-operative skull and brain defect as demonstrated on CT scan at VA in 1998."  The examiner noted that the Veteran had three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family or other close relationships.  "The Veteran has daily headaches, nausea and marked light and sound sensitivity, tinnitus, dizziness and right hand tremor which appear as likely as not due to his traumatic brain injury and interfere with his ability to work and in his close relationships."  The examiner stated that "the Veteran would have considerable difficulty performing any ongoing regular tasks due to his TBI related symptoms as noted above."

In an addendum completed in November 2015, the examiner focused on the subjective symptoms that have not been separately rated:  "The Veteran's subjective symptoms of nausea, light sensitivity and sound sensitivity are severe enough to cause moderate interference with his ability to work."  In another addendum dated in November 2015, the examiner stated that the Veteran has "a complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing."  The examiner stated that "he might have normal screening but his orientation might not be 'always'" times three.  For the neurobehavioral effects, the examiner noted:  One or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others.

In January 2016, a VA psychiatrist noted that the Veteran's "score on the TOMM, a test sensitive to motivation and effort, falls considerably below expectation and raises serious concern about whether [the Veteran] was putting forth his best effort on all other tests administered.  This makes it difficult, if not impossible, to validly interpret his other scores."  Thus, he concluded that the results should not be considered to be an accurate assessment of [the Veteran]'s cognitive abilities.

The Board notes that prior to September 2015, the record does not contain reliable findings related to the severity of the Veteran's TBI.  Thus, there is no basis in the record for a compensable rating prior to the September 23, 2015 date of VA examination.

Considering the rating since September 23, 2015, the Board finds that a 70 percent rating is warranted from that date.

The Board's conclusion is based on a finding in the November 2015 addendum examination report that the Veteran's residuals of TBI include one or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others.  This corresponds to a level of impairment of 3 in 38 C.F.R. § 4.124a, DC 8045, "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  

The Board notes that the September 2015 VA psychiatric examiner specifically attributed the Veteran's neurobehavioral effects to his TBI rather than his PTSD.

The Board has considered whether an even higher, 100 percent rating is warranted for the period since September 23, 2015.

A 100 percent rating is available where one of the facets corresponds to a total level of impairment; the Board notes that a total level of impairment is not available for the subjective symptoms or neurobehavioral effects facets.  At no point during the appeal period, however, have any of these facets been recorded at such a level of impairment.  The Board also notes that none of the other facets have approximated a level of impairment of 3.  Accordingly, there is no doubt to be resolved, a higher, 100 percent rating is not warranted.

Earlier Effective Dates

In a March 2013 rating decision, a separate 30 percent rating was assigned for the Veteran's skull defect scar, and a separate non-compensable evaluation was established for his TBI.  Both awards were granted effective October 26, 2012.  The Veteran has perfected appeals as to the effective dates assigned to the 30 percent rating for skull defect scar, and for the award of a separate rating for TBI.

In this regard, except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400 (b)(2).  Otherwise, it is the date of receipt of claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.

With respect to the date of claim, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under VA law. 38 U.S.C. §§  501, 5101 (2012); 38 C.F.R. § 3.151 (2017).  Effective prior to March 2015, VA regulation provided that any communication or action, indicating an intent to apply for one or more VA benefits may be considered an informal claim.  38 C.F.R. § 3.155 (a) (2015); Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  Such informal claims must identify the benefit sought.  38 C.F.R. § 3.155 (a).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  Id.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  Id.  Although this regulation is no longer extant, because it was in effect during the pendency of this appeal, it is applicable to the present case.

Also effective prior to March 2015, VA regulation provided, in relevant part, that a report of examination, treatment, or hospital admission by VA will be accepted as the date of receipt of claim for increased benefits when it pertains to a disability for which service connection has previously been established.  38 C.F.R. § 3.157.  In order to qualify as an informal claim under § 3.157, the VA report in question must (1) identify a specific, particular examination and the date of such examination, and (2) must indicate that the disability has worsened since the last time it was evaluated.  Massie v. Shinseki, 25 Vet. App. 123, 134 (2011), aff'd 724 F.3d 1325 (Fed. Cir. 2013); Massie, 724 F.3d at 1328-29.  Unlike other informal claims, there is no requirement that an intent to file a claim be shown under § 3.157.  Further, the provisions of 38 C.F.R. § 3.400 (o), whereby a rating increase can be granted up to one year prior to the date of claim, also apply to claims submitted under § 3.157.  Massie, 25 Vet. App. at 132.  Although this regulation is no longer extant, because it was in effect during the pendency of this appeal, it is applicable to the present case.

TBI

The regulations regarding the evaluation of traumatic brain injuries changed in 2008.  At that time, the regulations noted that a veteran whose residuals of TBI were rated under a version of §4.124a, diagnostic code 8045, in effect before October 23, 2008, may request review under the new criteria of diagnostic code 8045, irrespective of whether the disability had worsened since the last review.  The regulation explicitly stated that even if the veteran's disability had not worsened, a request for review would be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review.  Additionally, the regulation stated that no increase in TBI residuals would be effective before October 23, 2008.  

In a statement received on October 26, 2012, the Veteran requested "the VA open a claim for my traumatic brain injury."  The RO treated this statement as a claim for increase, as the Veteran was already service connected for conditions related to his in-service head injury.  The record contains no other documentation between October 23, 2008 and October 26, 2012 indicating that the Veteran wanted a review of his TBI condition.  

As noted above, the effective date for an increased evaluation is the date of claim or the date entitlement arose, whichever is later.  Here, the date entitlement arose was October 23, 2008, the date of the law change.  The date of the Veteran's claim was October 26, 2012.  Thus, the effective date for the separate rating for service connected TBI was properly established as October 26, 2012.  As there is no basis for an earlier effective date, the appeal is denied.

Skull Defect Scar- 30 Percent Rating

With respect to the 30 percent rating assigned for the Veteran's service connected skull defect scar, service connection was originally granted for "skull, loss of part 3/4 inch diameter, scar" in an October 1969 rating decision.  Service connection was also granted for scars of the right side of the nose, near right eye, angle of right mandible, and near right ear.

The Veteran's representative contends that the Veteran is entitled to an earlier effective date for the 30 percent rating for skull defect scar because he complained on an August 1971 VA examination of "a defect over the right frontal area and that the defect sometimes is 'caved in' or 'puffy.'"  That examination noted a "defect on examination of the head and on x-ray study of the skull.  This is approximately two centimeters in diameter."  

An August 1975 rating decision found that the Veteran's service connected disability of skull, loss of part 3/4 inch diameter, scar was static and no change in the rating was warranted.  

Subsequently, a May 2001 rating decision denied an increased rating for skull loss.

The Veteran did not file a notice of disagreement with that rating decision.  Thus, the prior May 2001 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

On October 26, 2012, VA received a VA Form 21-4138, Statement in Support of Claim, in which the Veteran requested "the VA open a claim for my traumatic brain injury."  He also asked for a new examination to evaluate his residuals of TBI.  Following VA examinations in January 2013 and February 2013, the March 2013 rating decision assigned a separate 30 percent rating for skull defect scar, effective from October 26, 2012.

The record contains no filings that could be construed as a formal or informal claim for an increased rating for skull defect scar between the conclusion of the prior appeal and the October 26, 2012 filing.  This period also contains no new, pertinent VA examinations or hospitalization reports.  Accordingly, October 26, 2012 is the date of receipt of the claim; this is the current effective date of the Veteran's separate 30 percent rating.  

Given the above findings, an earlier effective date would only be warranted where it is factually ascertainable that an increase in disability occurred within the year prior to October 26, 2012.  A review of the evidence from October 26, 2011 through October 26, 2012 is generally unremarkable for an increase in disability.  To the extent that the August 1971 VA examination could be construed as noting a skull defect scar, that finding would be long prior to the one year period prior to October 26, 2012.  Thus, it could not be established that entitlement arose during that one year period.  And since the Veteran did not disagree with the May 2001 rating decision, the claim had become final.

Accordingly, the Board finds that it is not factually ascertainable that an increase in disability occurred in the year prior to the October 26, 2012 receipt of the claim.  

Pursuant to VA law and regulations, therefore, the proper effective date for the grant of the increased (separate) rating is the date of receipt of the claim, October 26, 2012.  38 C.F.R. § 3.400(o).  This is the effective date that is currently assigned.  Accordingly, entitlement to an effective date prior to October 26, 2012 for the grant of a 30 percent rating for skull defect scar is not warranted.

Special Monthly Compensation (SMC)

VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C. § 1114.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim" and remanding, pursuant to VA's duty to maximize benefits, for VA to determine whether the Veteran's posttraumatic stress disorder, rated 70 percent disabling, would entitle him to TDIU and, therefore, to SMC). 

Indeed, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114 (s) if VA finds the separate disability supports a TDIU rating independent of the other 100 percent disability rating.  See Bradley, 22 Vet. App. 280, 294 (2008); see also DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229 -04 (March 10, 2010) (withdrawing VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999).

Special monthly compensation is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C. § 1114 (s); 38 C.F.R. § 3.350 (i).

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.  

The Court has held that although a TDIU may satisfy the "rated as total" element of section 1114(s), a TDIU based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability.  The Court declared, however, if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render the Veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).

Here, the Veteran was granted a TDIU in an October 2001 rating decision.  The award was effective from July 13, 1998.  At that time, the Veteran's service connected PTSD was rated as 50 percent disabling, and he had numerous other service connected disabilities that resulted in his combined disability rating totaling to 70 percent.

The Veteran's combined service connected schedular rating is 100 percent since July 2011.  His current claim for increased rating was filed October 26, 2012.  In addition to his service connected PTSD, the Veteran has numerous other service connected disabilities, the combined rating for which, independent of the PTSD rating, has been 100 percent throughout the appeals period.  In the current decision, the Board has granted a 70 percent rating for the Veteran's PTSD for the entire appeals period.  

The Veteran's service connected disability of PTSD with anxiety disorder, OCD, and cognitive disorder, rated as 70 percent disabling, would be sufficient to yield entitlement to a TDIU.  The VA psychiatric examinations of record, as noted above, found that the Veteran had difficulty in establishing and maintaining effective work relationships and difficulty in adapting to stressful circumstances, including work or a worklike setting.  Consequently, that disability satisfies the "rated as total" element of section 1114(s). 

Since the Veteran has a single service-connected disability rated as total, and additional service-connected disabilities that are independently rated at least 60 percent (here, the combined service connected disability rating, independent of the PTSD rating, is 100 percent throughout the appeals period), the criteria for SMC at the housebound rate under 38 U.S.C.A. § 1114 (s) are met.  Therefore it follows that in light of the Court's decisions in Bradley and in Buie, entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114 (s) is granted.


ORDER

Service connection for right knee meniscal tear is denied.

An evaluation in excess of 10 percent for benign positional vertigo is denied.

An evaluation in excess of 10 percent for bone loss of the skull is denied.

An evaluation of 70 percent for PTSD with anxiety disorder, OCD, and cognitive disorder for the entire period on appeal is granted.  

An initial compensable evaluation for residuals of a TBI prior to September 23, 2015 is denied.  

An initial 70 percent evaluation, but no higher, for residuals of a TBI from September 23, 2015 is granted.  

An effective date prior to October 26, 2012 for the grant of the separate rating for TBI is denied.  

An effective date prior to October 26, 2012 for the grant of a separate 30 percent rating for skull defect scar is denied.  

Entitlement to SMC based on aid and attendance is granted.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


